United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1864
                                     ___________

Stanley Smith, as Executor for the   *
Estate of Jenny Smith, Deceased,     *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the Western
     v.                              * District of Arkansas.
                                     *
Mike Beebe, Arkansas State Attorney *     [UNPUBLISHED]
General; State of Arkansas,          *
                                     *
                   Appellees.        *
                                ___________

                             Submitted: February 14, 2005
                                Filed: February 22, 2005
                                 ___________

Before MELLOY, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Jenny Smith lived in an Arkansas nursing home. In September 1993, she was
not properly secured in her bed and fell, causing head trauma and other injuries that
led to her incapacity for several months. Jenny died in December 1994. A year later,
Stanley Smith, executor of Jenny’s estate, brought a medical malpractice lawsuit
against the nursing home. An Arkansas state court held the lawsuit was barred by the
two-year medical injury statute of limitations. Ark. Code Ann. § 16-114-203(a)
(Michie 1993). The court also held the one-year tolling provision for persons “who
had been adjudicated incompetent at the time of the act, omission, or failure
complained of” did not apply. Ark. Code Ann. § 16-114-203(e) (Michie 1993)
(repealed). Smith then brought this civil rights action under 42 U.S.C. § 1983 against
the State of Arkansas and the Arkansas attorney general asserting the now-repealed
tolling provision was unconstitutional. The district court* dismissed the action as
barred by sovereign immunity.

      Sovereign immunity deprives federal courts of jurisdiction over lawsuits
brought by private citizens against states unless the state has waived its immunity or
Congress has abrogated the state’s immunity under a valid exercise of Congressional
power. Here, the States of Arkansas has not consented to be sued in the federal
courts, Burk v. Beene, 948 F.2d 489, 492-93 (8th Cir. 1991), and Congress did not
abrogate the states’ sovereign immunity when it enacted 42 U.S.C. § 1983, id.; Will
v. Michigan Dept. of State Police, 491 U.S. 58, 66-67 (1989). Thus, sovereign
immunity bars Smith’s § 1983 claim against the State. Smith’s claim against the state
attorney general is also barred, see id., and his claim for money damages was barred
and properly dismissed, see Burk, 948 F.2d at 492-93.

       Smith appeals asserting the exceptions to sovereign immunity should be
broadened to encompass his situation. We lack authority to do so. Although
Congress may abrogate the states’ sovereign immunity, we are bound by the Supreme
Court’s holding in Will that Congress did not do so when it enacted § 1983. Further,
the limited exemption to sovereign immunity in Ex parte Young, 209 U.S. 123
(1908), does not apply here because the state attorney general has no special relation
to the tolling provision challenged by Smith. See Children’s Healthcare is a Legal
Duty, Inc. v. Deters, 92 F.3d 1412, 1415-16 (6th Cir. 1996); Sherman v. Community
Consolidated Sch. Dist., 980 F.2d 437, 440-41 (7th Cir. 1992); Long v. Van de Kamp,



      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                         -2-
961 F.2d 151, 152 (9th Cir. 1992) (per curiam); Rode v. Dellarciprete, 845 F.2d 1195,
1208 (3d Cir. 1988).

      Because Smith’s claims against the State and its attorney general are barred by
sovereign immunity, we affirm the district court’s dismissal of Smith’s lawsuit.
                     ______________________________




                                         -3-